Citation Nr: 0628819	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia, 
claimed as nervous condition.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected left knee tendonitis, status post partial 
meniscectomy prior to September 2, 2003 and effective 
November 1, 2003.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected left knee 
disability.

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis.  




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
February 1977 and June 1979 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The RO denied entitlement to service connection for a nervous 
condition in January 1999, finding that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
RO confirmed this decision in July 1999, February 2000, and 
January 2004.  Irrespective of the RO's actions, the Board 
must decide whether the veteran has submitted new and 
material evidence to reopen the claim of service connection 
for schizophrenia, claimed as a nervous condition.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 1999, the RO denied entitlement to a rating in excess 
of 10 percent for left knee tendonitis effective June 1, 
1995.  This rating was confirmed in September 2000.  In 
January 2004, the RO assigned a temporary evaluation of 100 
percent for left knee treatment requiring convalescence, 
effective September 2, 2003; and a 10 percent rating, 
effective November 1, 2003.  The veteran has not indicated 
that he is satisfied with the 10 percent ratings assigned 
prior to September 2, 2003 and from November 1, 2003; so 
these claims are still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

In July 1999, the RO denied entitlement to service connection 
for a back condition, to include as secondary to service-
connected tendonitis of the left knee, which was confirmed in 
September 2000 and June 2002.

The RO granted service connection for pseudofolliculitis in 
January 2006, assigning a noncompensable rating effective 
November 3, 1998.  The veteran appeals this action.

In March 2003, the veteran testified, regarding his increased 
rating claim for a left knee disability and his service 
connection claims for pseudofolliculitis, before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing at the RO.  The veteran also requested a hearing for 
his service connection claim for schizophrenia and his 
increased rating claim for pseudofolliculitis, but withdrew 
these requests in June 2006, indicating that he did not want 
a hearing on any issue.

The Board remanded this case in February 2004 for additional 
development.  In the remand, the Board referred issues of 
entitlement to service connection for bilateral hearing loss 
and bilateral eye disability.  The RO has not taken any 
action regarding these matters.

The issues of entitlement to service connection for 
schizophrenia, claimed as a nervous disorder, an initial 
compensable rating for pseudofolliculitis, and service 
connection for a back disorder, to include as secondary to a 
service-connected left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  In July 1989, the RO denied the claim of service 
connection for schizophrenia, claimed as a nervous condition 
on the basis that there was no evidence of chronic neurosis 
or psychosis in service or to a compensable degree within one 
year after service.  The veteran was notified of this 
decision, but did not file an appeal. 

2.  Evidence received since the final July 1989 decision is 
not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for schizophrenia, claimed 
as a nervous condition.

3.  Prior to September 2, 2003, the veteran's left knee 
disability was manifested by objective evidence of full 
extension, and flexion most severely limited to 125 degrees, 
subjective complaints of instability and swelling, with no 
objective findings, and functional impairment due to pain.   

4.  Effective November 1, 2003, the veteran's left knee 
disability was manifested by some objective evidence of 
degenerative joint disease, full extension, flexion most 
severely limited to 120 degrees, subjective complaints of 
instability with no objective findings, and functional 
impairment due to pain.   


CONCLUSIONS OF LAW

1.  The July 1989 RO decision denying the claim of service 
connection for schizophrenia, claimed as a nervous condition 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156 (2005).

2.  The evidence received subsequent to the July 1989 RO 
decision is new and material, and the claim of service 
connection for schizophrenia, claimed as a nervous condition 
is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee tendonitis, prior to September 2, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2005); VAOPGCPREC 
23-97 (1997); VAOPGCPREC 9-04 (2004).

4.  The criteria for an evaluation in excess of 10 percent 
for left knee tendonitis, effective November 1, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2005); VAOPGCPREC 
23-97 (1997); VAOPGCPREC 9-04 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the increased rating claim 
for the left knee disability and the claim for extension of 
convalescence, and the respective responsibilities of each 
party for obtaining and submitting evidence by way of October 
2003 and August 2004 VA letters.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to notify VA of any additional medical records so that VA 
could request the records for him.  The RO also requested the 
veteran to advise VA of any other evidence in his possession 
pertaining to his claims.  Regarding the claim for extension 
of convalescent benefits, the RO in October 2003 asked the 
veteran to submit additional evidence, which, in effect, 
would include any evidence in his possession.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
October 2003 and August 2004 letters did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the July 1999 rating decision, the RO denied an 
increased rating for the left knee disability.  The VCAA 
became effective in November 2000.  In August 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his increased rating 
claim on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  

While the notice provided to the veteran in August 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the adjudication took place prior to the enactment of the 
VCAA.  The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last RO adjudication of the case, and the content of the 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records, and Social Security records.  
The Board finds that there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in August 2004 and 
December 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.  The 
veteran contends that his December 2005 VA examination of the 
knee was inadequate because the examiner reportedly did not 
touch him and only based his opinion on the claims file.  
However, the examination report shows the examiner indicated 
a review of the claims file and presented objective medical 
findings of present disability based on clinical observation 
and physical examination.  As such, the December 2005 
examination is considered adequate for VA purposes.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims; was notified of the 
respective responsibilities of VA and himself as it pertained 
to who was responsible for obtaining such evidence; and also 
was notified to submit all relevant evidence he had to the 
RO.  Additionally, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
and no further assistance to the veteran in developing the 
facts pertinent to the issues of increased ratings and 
convalescent ratings is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

The Board has considered the veteran's claim to reopen 
service connection for schizophrenia, claimed as a nervous 
condition with respect to the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100 et. seq. (West 2002), including 
the notice requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Given the favorable outcome, as noted below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

I.  New and material evidence

The veteran originally filed a service connection claim for 
schizophrenia, claimed as a nervous condition in March 1989.  
Evidence considered at that time included the service medical 
records, which showed a provisional diagnosis of 
anxiety/depression and a questionable diagnosis of 
depression; and post-service records, showing a diagnosis of 
paranoid schizophrenia in March 1989.  

The RO denied service connection for schizophrenia, claimed 
as a nervous condition in July 1989, on the basis that there 
was no evidence of chronic neurosis or psychosis in service 
or to a compensable degree within one year after service.  
The veteran was notified of this decision and his procedural 
rights, but did not file an appeal.  Thus, the July 1989 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a).  

The veteran filed claims to reopen in February 1991, May 
1993, December 1993, and April 1997, which were 
administratively denied by the RO.  In August 1998, the 
veteran submitted another claim to reopen service connection 
for schizophrenia, claimed as a nervous condition.  Evidence 
considered since that time includes Social Security 
Disability records and VA medical records dated from May 1999 
to April 2006, showing diagnoses of psychotic disorder, 
paranoid schizophrenia, and depression.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991). 

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board finds that the evidence submitted since the July 
1989 rating decision is new and material.  The evidence is 
new because it was not previously submitted to the RO and the 
RO did not consider it in its previous rating decision.  The 
evidence also is material because it shows the extent of the 
veteran's current psychiatric disability, including a 
diagnosis of psychotic disorder, paranoid schizophrenia, and 
depression.  This evidence was not established at the time of 
the last RO decision.  The evidence also bears directly and 
substantially upon the issue of service connection, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As the evidence submitted 
since the final 1989 RO decision is both new and material, 
the claim of service connection for schizophrenia, claimed as 
a nervous disorder is reopened.

II.  Increased rating for left knee disability

The RO originally granted service connection for left knee 
tendonitis in August 1993, assigning a 10 percent rating 
effective September 17, 1990.  This rating was confirmed in 
rating decisions dated from July 1994 to January 1995.  In 
May 1995, the RO assigned a 100 percent rating for the left 
knee disability based on treatment requiring convalescence, 
effective April 17, 1995 to June 1, 1995.  An increased 
evaluation higher than 10 percent, effective June 1, 1995, 
was denied in rating decisions dated from September 1995 to 
July 1998.

In February 1999, the veteran filed an increased rating claim 
for his left knee disability.  He testified at a March 2003 
Board hearing that he experiences instability and numbness in 
his knee and that he avoids stairs.  He also stated in 
September 2003 that he desired a 100 percent rating for 
surgery scheduled for his left knee in September 2003.  In 
January 2004, the RO assigned a temporary 100 percent 
evaluation based on treatment requiring convalescence in the 
left knee, effective September 2, 2003 to November 1, 2003.  
An evaluation higher than 10 percent prior to September 2, 
2003 and effective November 1, 2003 was denied.  In later 
statements, the veteran indicated that he wanted his 
convalescent rating to extend to February 2004.  He also has 
not indicated that he is satisfied with the 10 percent 
ratings assigned prior to September 2, 2003 and effective 
November 1, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's left knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 for impairment 
of the tibia and fibula.  The left knee originally was rated 
under DC 5257 for recurrent subluxation or lateral 
instability of the knee; but the RO changed the diagnostic 
code to DC 5260 in February 2006, because it more accurately 
reflected the left knee impairment.  See 38 C.F.R. § 4.13.  
The Board agrees.

Evaluation higher than 10 percent prior to September 2, 2003

Prior to September 2, 2003, the veteran's left knee was rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257 for 
recurrent subluxation and lateral instability.  Under DC 
5257, the next higher 20 percent rating is assigned for 
moderate recurrent subluxation or lateral instability.  The 
diagnostic code later was changed to DC 5260, pursuant to 
38 C.F.R. § 4.13.  DC 5260 assigns a 20 percent rating for 
flexion limited to 30 degrees. 38 C.F.R. § 4.71a.

The Board will consider whether the left knee can receive a 
higher rating under DC 5257, DC 5260, or any other applicable 
diagnostic code.

A March 1999 VA examination report shows complaints that his 
left knee would give out and that it tingled on the lateral 
side.  Physical examination showed the veteran could squat 
and rise from squatting position without assistance; the 
examiner could not detect motor weakness or sensory deficit 
in the lower left extremity.  The veteran had no swelling, 
effusion, quadriceps atrophy, or retropatellar crepitation.  
He had full extension and 145 degrees of flexion in both 
knees; and his collateral ligaments were stable to varus and 
valgus stress in both extension and 30 degrees of flexion.  
The anterior and posterior drawer tests were negative.  X-ray 
examination of the left knee revealed no evidence of 
narrowing of the articular cartilage, osteophyte formation, 
subchondral sclerosis, or loose bodies.  There was believed 
to be fluid in the left knee joint space.  The impression was 
status post meniscectomy, left knee.

A December 1999 VA examination report shows complaints of a 
tearing pain sensation on the medial aspect of the left knee 
with bending on weight bearing, and swelling on prolonged 
standing.  Physical examination revealed no gross swelling to 
the left knee.  There was no crepitation on range of motion 
or tenderness to the medial aspect of the left knee over the 
area of the medal ligament.  There also was no induration or 
inflammation.  On range of motion, there was extension to 0 
degrees and flexion to 125 degrees.  There were complaints of 
pain on full flexion and resistance to active range of motion 
beyond 125 degrees, secondary to pain.  The left knee was 
stable laterally and medially; and anterior and posterior 
drawer signs were normal.  Reflexes were 2+ and equal 
bilaterally both at the knee and ankle.  There was no 
evidence of muscle wasting or atrophy; and motor strength at 
the knee was within normal limits.  The veteran was able to 
walk on his toes and heels and could rise from a squatting 
position with assistance of arms.  He indicated that there 
was pain with bending the knee under exertion and that he 
walked with a limp to the left knee, which he stated, was 
secondary to pain.  X-ray examination in May 1999 was noted 
to show no gross osteos, joint, or soft tissue abnormalities.  
The impression was stable, post meniscectomy of the left knee 
and recurrent tendonitis.

An April 2000 VA medical record shows complaints of pain in 
the left knee with no new injury.  Left knee range of motion 
was full; there was no effusion and the knee was not 
unstable.  The assessment was knee pain of uncertain 
etiology.  In May 2000, a VA medical record also shows the 
left knee had full range of motion with no instability.

A June 2000 VA x-ray examination report notes no significant 
abnormalities seen in the left knee.  The MRI examination 
report shows the medial and lateral menisci did not 
demonstrate any evidence of tear.  Anterior and posterior 
cruciate ligaments were intact.  There were no other 
significant abnormalities seen.  A later June 2000 VA medical 
record shows complaints of numbness and tingling in the left 
knee.

An August 2001 VA orthopedic clinical record shows 
examination revealed full range of motion in the left knee.  
There was no effusion and it was stable to anterior and 
posterior and varus-valgus stress.  There was mild medial and 
lateral joint line tenderness and pain and crepitans with 
patellofemoral motion.  There was no apprehension sign or 
pain with compression of patellofemoral joint; and no point 
tenderness of the inferior pole of the patella.  The 
assessment was left patellofemoral pain.

A February 2002 VA orthopedic clinical note shows the veteran 
indicated he could walk approximately one block and stand for 
one minute, stating that the pain was at a 5 out of 10, and 
interfered with his sleep.  He noted that he fell 
approximately two months ago and indicated that when he was 
in a sitting position, it took him a while to get up and get 
going.  He did not use any assistive devices to ambulate.  
Physical examination revealed full range of motion in the 
left knee.  There was no effusion or crepitus; and there was 
slight medial and lateral joint line tenderness.  There was 
slight pain with patellofemoral motion, and a slight antalgic 
gait noted.  The impression was left patellofemoral pain.

In December 2002, a VA examination report shows physical 
examination revealed no angular deformity, swelling, 
effusion, quadriceps atrophy, or patellar instability in the 
left knee.  The veteran had a trace of nontender 
retropatellar crepitation.  He had full extension and flexed 
his knee to 130 degrees, complaining of pain at that point.  
The collateral ligaments were stable to varus/valgus stress 
in extension and 30 degrees of flexion.  The anterior drawer, 
posterior drawer, and Lachman's tests were negative.  He had 
no popliteal masses or tenderness.  X-ray examination 
revealed no narrowing of the articular cartilage, osteophyte 
formation, subchondral sclerosis, or loose bodies.  The 
impression was status post arthroscopic meniscectomy, left 
knee.  The examiner commented that there was no objective 
evidence of weakness, incoordination, fatigability, or loss 
of motion due to the above and that he was unable to estimate 
the range of motion or functional capacity during flare-up.

Based on these findings, the veteran is not entitled to a 
rating higher than 10 percent under DC's 5257 or 5260 for 
left knee tendonitis, for the period prior to September 2, 
2003.  Specifically, none of the medical records show any 
lateral instability or subluxation, or flexion limited to 30 
degrees.  Even though the veteran complained of instability, 
the medical records consistently show the left knee was 
stable.  Also, most of the medical records show full range of 
motion in the knee, with the most severe limitation of 
flexion noted as 125 degrees in December 1999.

The veteran also is not entitled to a rating higher than 10 
percent under any other diagnostic codes pertaining to the 
knee.  Separate ratings may be assigned under DC 5260 
(limitation of flexion of the leg) and DC 5261 (limitation of 
extension of the leg).  VAOPGCPREC 9-2004 (2004).  However, 
as noted, the medical findings do not show any limitation of 
extension; so DC 5261 does not apply.  There is no evidence 
of impairment of the tibia or fibula, or genu recurvatum; so 
DC's 5262 and 5263 do not apply, respectively.  DC 5258 also 
does not apply, as the medical records do not show dislocated 
semilunar cartilage.  Last, there are no findings of 
ankylosis; so a rating under DC 5256 is inapplicable.

Additionally, a separate rating under 38 C.F.R. § 4.71a, DC 
5010 does not apply.  August 2001 and December 2002 VA 
medical records note crepitation with patellofemoral 
movement, but none of the x-ray or MRI examination reports 
reveal any degenerative arthritis in the left knee.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows subjective 
complaints of pain, instability, and swelling.  The veteran 
also reportedly limped during one of the examinations.  Any 
functional loss related to the knee, however, already is 
contemplated by the 10 percent rating assigned under DC 5260.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted, as the medical evidence does not show marked 
interference with employment or frequent periods of 
hospitalization for the left knee.  

In sum, under the circumstances in this case, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's left 
knee tendonitis, for the period prior to September 2, 2003. 

Evaluation higher than 10 percent effective November 1, 2003

An April 2004 VA orthopedic clinical note shows complaints of 
left knee pain, popping, clicking, and giving way.  It was 
noted that a September 2003 diagnostic arthroscopy did not 
demonstrate any surgically-correctable problem and that x-
rays were unremarkable.  Physical examination revealed that 
the veteran ambulated with a significant limp on the left 
side.   He had no effusion and full range of motion.  There 
was medial and lateral joint line tenderness and no 
instability.  Provocative testing was negative for meniscal 
pathology.  The diagnosis was left knee pain, probably early 
degenerative joint disease.

An August 2004 VA examination report shows the veteran 
presented to the examination room with a limp given to the 
left knee.  The left knee was tender to palpation and had no 
swelling or warmth.  The range of motion, active was 0 
degrees of extension and 120 degrees of flexion with 
crepitation.  There were complaints of pain on full flexion.  
Passive, as well as repetitive motion did not change the 
range of motion or the nature of the pain.  The knee was 
stable medially and laterally, as well as anteriorly and 
posteriorly; there was no evidence of subluxation.  The 
veteran did not give a history of flare-ups other than the 
above described pain, with activities that required extended 
flexion and extension of the knee.  During such times, he had 
increased pain, but did not give a history of increased 
fatigability, and took over-the-counter medication during 
these exacerbations.  X-rays of the left knee were noted to 
be unremarkable.  The impression was residuals of 
meniscectomy of the left knee.  The examiner commented that 
the veteran had complaints of pain in the left knee with 
physical findings of crepitation and tenderness, which would 
adversely affect him in activities requiring squatting, 
climbing, or extended walking.  The primary limiting factor 
would be pain, which would lead to increased fatigability; 
this reportedly could not be quantified without speculation.

A December 2005 VA examination report shows the veteran 
stated he had a cane he used at times but did not bring it in 
that day.  He also had a brace for his knee.  He indicated 
that he could walk 20 minutes and 100 yards and that he was 
unsteady and had a history of falls.  He complained of 
constant pain in his knee cap without swelling.  He stated 
that he had tendonitis and that his knee hurt all the time.  
He did not relate flare-ups.  He did not have locking, 
dislocation, subluxation, or inflammatory arthritis.  
Physical examination revealed that the veteran walked with a 
slow gait, and was able to heel/toe walk without difficulty.  
The left knee revealed no crepitus.  Range of motion was 0 
degrees extension and 0 to 130 degrees of flexion, with 
complaints of pain at 120 degrees.  The knee was stable by 
all stability testing; and repetitive range of motion did not 
change his range of motion.  X-rays of the left knee were 
within normal limits; and he had a normal MRI.  The 
impression was status post arthroscopic partial meniscectomy, 
left knee.  The examiner commented that the knee examination 
essentially was normal and that he could not correlate 
subjective complaints with objective physical findings.

In January 2006, the veteran was referred for replacement of 
his knee brace.  His diagnosis was degenerative joint 
disease.  It was noted that the veteran used a left knee 
brace with relief but he needed a new one.

Upon review, these findings do not warrant a rating higher 
than 10 percent for the left knee after November 1, 2003.  
None of the records show flexion limited to 30 degrees; so 
the next higher 20 percent rating under DC 5260 does not 
apply.  38 C.F.R. § 4.71a.  Most of the medical records show 
full range of motion in the knee, with the most severe 
limitation of flexion noted as 120 degrees.  DC 5257 also 
does not apply, as none of the medical records show any 
lateral instability or subluxation.  The veteran presented to 
some examinations with a limp and had complaints of 
instability, but the December 2005 examiner commented that he 
could not correlate subjective complaints with objective 
physical findings.  The medical records consistently show the 
left knee was stable.   

A rating higher than 10 percent also is not applicable under 
any other diagnostic codes pertaining to the knee.  Separate 
ratings may be assigned under DC 5260 (limitation of flexion 
of the leg) and DC 5261 (limitation of extension of the leg).  
VAOPGCPREC 9-2004 (2004).  However, as noted, the medical 
findings do not show any limitation of extension; so DC 5261 
does not apply.  There is no evidence of impairment of the 
tibia or fibula, or genu recurvatum; so DC's 5262 and 5263 do 
not apply, respectively.  DC 5258 also does not apply, as the 
medical records do not show dislocated semilunar cartilage.  
Last, there are no findings of ankylosis; so a rating under 
DC 5256 is inapplicable.

The veteran also is not entitled to a separate rating under 
38 C.F.R. § 4.71a, DC 5010.  An April 2004 VA medical record 
notes the veteran probably has degenerative joint disease in 
his left knee.  However, limitation of motion of the left 
knee due to degenerative arthritis has been considered and 
compensated under the 10 percent evaluation already assigned 
under DC 5260.  Evaluations for distinct disabilities 
resulting from the same injury may be separately evaluated 
only if the symptomatology does not overlap.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  To assign a separate 
evaluation for limitation of the motion of the left knee due 
to degenerative arthritis is similarly not permitted under 
the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence shows subjective 
complaints of pain and instability, which objectively was 
found to adversely affect him in activities requiring 
squatting, climbing, or extended walking.  The veteran also 
reportedly limped during some of the examinations and used a 
brace.  Any functional loss related to the knee, however, 
already is contemplated by the 10 percent rating assigned 
under DC 5260.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  An April 2004 VA examiner noted that up until 
February 2004, it was doubted that the veteran would have 
been able to do any job for which he was qualified to perform 
based on the fact that he needed to recuperate.  An August 
2004 VA examination report shows the veteran reportedly had 
been unemployed for approximately five years, and was rather 
vague as to why, alluding to a problem with his nerves.  
However, the veteran stated that his work required extended 
standing and walking and that he had a great deal of pain 
with his knee.  A December 2005 VA examination report shows 
the veteran reported that he quit his last job working in a 
saw mill in 1985 due to his knee.  While this shows the 
veteran's left knee potentially affected his employability, 
particularly from November 2003 to February 2004, this does 
not rise to the level marked interference with employment.  
The evidence also does not show any frequent periods of 
hospitalization for the left knee.  Therefore, as a whole, 
this case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).

In sum, under the circumstances in this case, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's left 
knee tendonitis from November 1, 2003. 


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for schizophrenia, claimed as 
nervous condition, and to this extent the claim is granted.

Entitlement to a rating in excess of 10 percent for service-
connected left knee tendonitis, status post partial 
meniscectomy prior to September 2, 2003 and effective 
November 1, 2003 is denied.




REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for schizophrenia, 
claimed as a nervous condition.  In light of the Board's 
decision, the entire record must be reviewed on a de novo 
basis.  Upon review, however, the evidence is insufficient to 
decide the claim.  

The service medical records show that in January 1980, the 
veteran had an assessment of hyperactivated male.  The 
veteran noted that he had been this way since his mother 
died, and was referred to the mental health clinic.  A 
February 1980 clinical record shows a provisional diagnosis 
of anxiety and depression, and notes situational adjustment.  
An August 1980 service medical record shows complaints of 
nerves and a questionable depression diagnosis.  Post-service 
VA medical records show the veteran was hospitalized with a 
diagnosis of chronic paranoid schizophrenia in March 1989 and 
continued to receive psychiatric treatment up until April 
2006.  Additional post-service diagnoses include psychotic 
disorder in May 1999 and depression in January 2006.  

In order to resolve this claim, it needs to be medically 
determined whether there is a relationship between the in-
service provisional findings of anxiety and depression and 
complaints of nerves, and the post-service diagnoses of 
paranoid schizophrenia, psychotic disorder, and depression.  
A review of the file shows that the veteran has never been 
afforded an appropriate VA examination for the purposes of 
securing the requisite medical opinion.  Under the duty to 
assist provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary.

Additionally, the record shows the veteran applied for 
Vocational Rehabilitation benefits in June 2000, in part for 
his nerves condition; but the complete record used by VA as 
well as the decisional document is not of record.  As VA is 
on notice that such information exists, VA should obtain the 
records.  See 38 C.F.R. § 3.159(c)(2) (2005).

A statement regarding the veteran's current skin condition, 
apparently signed by a VA doctor, was submitted after this 
case was certified to the Board, and without waiver of RO 
consideration.  The Board, therefore, cannot consider this 
evidence at the first instance; and the issue of an initial 
rating in excess of 10 percent for pseudofolliculitis must be 
remanded.  See 38 C.F.R. § 20.1304 (c).  

A December 2005 VA examiner provided an opinion regarding the 
service connection claim for a back disorder that there was 
evidence of aggravation of the veteran's lumbosacral strain 
with muscle spasm by his service-connected left knee.  Taken 
in view of the rest of the examination report, it appears 
that this is a typographical error and that the examiner 
meant to say "no evidence of aggravation."  However, this 
needs to be resolved before a determination can be made on 
the issue.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
All VCAA requirements must be contained in 
one letter.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

2.  Obtain any available records from a 
2000 Vocational Rehabilitation decision.  

3.  After completion of #1 and #2, 
schedule the veteran for a VA examination 
to determine the nature, etiology, 
severity, and date of onset of all of his 
current psychiatric disabilities.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's current psychiatric disorders 
are related to service.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

4.  Contact Dr. Cornelius John O'Neill 
from the VAMC in Jackson, Mississippi and 
ask him to submit any medical records he 
has pertaining to treatment for the 
veteran's pseudofolliculitis.  In the 
request, provide a copy of the July 31, 
2006 statement with his signature.

5.  Contact the VA examiner who performed 
the December 2005 VA examination report 
and ask him to provide a supplementary 
report on whether he finds that the left 
knee disability aggravated the back 
disorder.  A copy of his previous 
examination report should be provided.  If 
the VA examiner is not available, ask the 
next available VA examiner to provide an 
opinion, based on the evidence of record, 
whether the veteran's back disorder was 
caused or aggravated by the left knee 
disability.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claims for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


